DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
This action is responsive to the following communications: the application filed May 28, 2020; the Information Disclosure Statement (IDS) filed May 28, 2020; and the Response to Restriction Requirement filed November 22, 2021.

Claims 1-21 are pending in the application.  Claims 13-21 are withdrawn as they are directed to a non-elected invention.  Claim 1 is an independent claim.

Information Disclosure Statement
Acknowledgement is made of Applicant’s IDS submitted on May 28, 2020.  The IDS submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on November 22, 2021 is acknowledged.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 12 are rejected under 35 U.S.C. 103 as unpatentable over U.S. Patent No. 6,410,942 B1 to Thibeault et al. (referred to hereafter as “Thibeault”) in view 

Regarding claim 1, Thibeault teaches a display device {Figure 2} comprising: a base layer {28}; a pixel circuit {22} disposed on the base layer; a pixel electrode {conductive layer 20} electrically connected to the pixel circuit; 
Regarding claim 2 (that depends from claim 1), Thibeault teaches the pixel electrode {20} can be a conductive material (column 6, lines 15-16).  Thibeault further teaches Regarding claim 3 (that depends from claim 1), Son teaches the conductive layer {Son CP1 in Figure 6} is provided as conductive particles.  With the combination of Son with Thibeault, the conductive particles would be condensed between the pixel electrode and the plurality of light emitting diodes. Regarding claim 4 (that depends from claim 3), Son teaches the conductive particles comprise a tin-bismuth alloy {paragraph [0113]}. Regarding claim 5 (that depends from claim 3), Son teaches the conductive layer is provided as the conductive particles {Son CP1 in Figure 6} dispersed and disposed in the middle layer {Son PR} and condensed by heat {paragraph [0223]}. With the combination with Thibeault, the particles would be condensed on the pixel electrode.Regarding claim 6 (that depends from claim 1), with the combination of Son with the Thibeault, the conductive layer {Son CP1 in Figure 6}} would disposed between the pixel electrode and the first electrode, and a portion of each of the plurality of light emitting diodes would be surrounded by the polymer resin layer. Regarding claim 7 (that depends from claim 1), Thibeault teaches a cover layer {23} covering a side wall of each of the plurality of light emitting diodes {18/14/16}. Regarding claim 8 (that depends from claim 1), Thibeault teaches an insulating layer {23} disposed on the middle layer and exposing the second electrode {16} of each of the plurality of light emitting diodes {18/14/16}, wherein the common electrode {24} is disposed on the insulating layer. Regarding claim 12 (that depends from claim 1), the Thibeault common electrode {24} can be interpreted to include the electrodes 29 and thus, the combination common electrode 24 and 29 is in direct contact with the second electrode {16}.  With the combination of Thibeault with Son, the pixel electrode {18} would be electrically connected to the first electrode {18} through the conductive layer {Son CP2}.

Claims 9-11 are rejected under 35 U.S.C. 103 as unpatentable over Thibeault in view of Son and further in view of U.S. Published Patent Application No. 20160351764 A1 to Cha et al. (referred to hereafter as “Cha”) .
Regarding claim 9 (that depends from claim 1), Thibeault does not appear to explicitly describe a reflection layer surrounding a portion of each of the plurality of light emitting diodes and disposed below the first electrode of each of the plurality of light emitting diodes.  Cha Figure 9 shows that it was known to provide a reflective structure 356 surrounding and disposed below LEDs.  It would have been obvious to one of Regarding claim 10 (that depends from claim 1), Thibeault does not appear to explicitly describe the plurality of light emitting diodes is configured to output blue light. Cha Figure 8 shows that it was known to provide a “wavelength conversion film 344 [that] may convert a portion of the blue light into yellow and/or red and green light…”  It would have been obvious to one of ordinary skill in the art to combine the Cha blue light LEDs and conversion films with the Thibeault LEDs so that light of different colors could be produced with the Thibeault device.Regarding claim 11 (that depends from claim 10), Cha teaches an optical layer {Cha 344} disposed on the plurality of light emitting diodes and including a first wavelength conversion layer, a second wavelength conversion layer, and a light transmission layer, wherein the first wavelength conversion layer is configured to absorb the blue light and output red light, wherein the second wavelength conversion layer is configured to absorb the blue light and output green light, wherein the light transmission layer is configured to transmit the blue light {Cha paragraph [0184]}. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826